DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samir Khoury on February 11, 2022.
The application has been amended as follows: 

Title:  The title of the invention has been amended as follows:
-- Vehicle Speaker Arrangement --

Claim 10:  Claim 10 has been amended as follows.
-- 10. (Currently Amended) A vehicle comprising a plurality of speakers arranged side by side in a vehicle width direction of the vehicle, 
wherein the plurality of speakers include a first speaker, a second speaker, a third speaker, and a fourth speaker, the first speaker, the second speaker, and the third 
wherein the first speaker, the second speaker, and the third speaker are arranged side by side in the vehicle width direction and output voice rearward in the vehicle, 
wherein the fourth speaker is disposed such that a seat for an occupant to sit on is located between the fourth speaker and the second speaker, 
wherein the vehicle causes the second speaker to output voice based on [[the]] a voice signal received by [[the]] a voice input circuit, 
wherein the vehicle causes the fourth speaker to output voice with an opposite phase to the voice based on the voice signal, 
wherein if the vehicle speed is [[the]] a first threshold or less, the vehicle causes the first speaker and the third speaker to output a noise sound and causes the second speaker to output voice based on the voice signal received by the voice input circuit, the first speaker and the third speaker being located outward in the vehicle width direction among the plurality of speakers and the second speaker being located between the first speaker and the third speaker. --

Allowable Subject Matter
Claims 1 and 4-10 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the Examiner has not found prior art that teaches or suggests the modification of Marti in order to provide wherein if a vehicle speed of the vehicle is a first threshold or less, the vehicle causes a first speaker and a third speaker to output a noise sound and causes a second speaker to output a voice sound based on a voice signal received by a voice input circuit, and wherein the first speaker and the third speaker are located relatively outward in the vehicle width direction while the second speaker is located between the first speaker and the third speaker, in a manner as claimed by the independent claims 1 and 10. 
Other prior art has been cited herein regarding vehicle speaker arrangements, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kotegawa et al (US 20190130887 A1) discloses a noise masking device in vehicle.
You et al (US 20200388266 A1) discloses a vehicle and controlling method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654